                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA



JARED M. VILLERY,                              No. 1:15-cv-01360-DAD-JDP (PC)

                   Plaintiff,

         vs.

JAY JONES, et al.,
                                               ORDER & WRIT OF HABEAS CORPUS
                   Defendants.                 AD TESTIFICANDUM
                                         /

Jared M. Villery, CDCR # V-88097, a necessary and material witness in a settlement conference
in this case on January 22, 2019, is confined in the Valley State Prison (VSP), in the custody of
the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Erica P. Grosjean at the U. S. District Court, Courtroom #10, 2500 Tulare
Street, Fresno, California 93721, on January 22, 2019 at 10:30 a.m.

                                  ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, VSP, P. O. Box 99, Chowchilla, California 93610:

WE COMMAND you to produce the inmate named above to testify before Judge Grosjean at
the time and place above, until completion of the settlement conference or as ordered by the
court. This inmate’s legal property, relevant to the above entitled case, shall accompany the
inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.


Dated:         January 3, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
